This is the typical intersection case. The plaintiff had the right of way. The negligence of the defendant is not seriously disputed. The only question is whether the plaintiff proved his own due care.
The testimony of the plaintiff as to time and distance was unsatisfactory even to himself. It seemed to me that this was due to the fact that he was a poor judge of those matters rather than to an intention to prevaricate. On the whole testimony, I find that the plaintiff glanced to his left when a reasonable distance from the intersection but that his main care was to see that nothing was coming from his right. Since, under the testimony as to distances given by the engineer, there was probably considerably less than two seconds available for effective observation, I find that he has maintained his burden and is entitled to judgment.
   The estimate with reference to the depreciation on the car was low. Any new car run 4,000 miles over a period of four months will depreciate more than $190. Judgment may enter for the plaintiff for $1,000.